681 S.E.2d 342 (2009)
Burl E. BRINN, JR., Employee, Plaintiff,
v.
WEYERHAEUSER COMPANY, Employer,
Self-Insured, Defendant,
No. 09-403.
Supreme Court of North Carolina.
August 5, 2009.
Edward L. Pauley, Salisbury, for Burl E. Brinn, Jr.
J. Matthew Little, Raleigh, for Weyerhaeuser Company, et al.

ORDER
The following order was entered:
The motion filed in this cause on the 4th of August 2009 and designated `Defendant-Appellee's Motion for Extension of Time to File Brief' is allowed. Defendant-appellee's brief shall be filed on or before 24 August 2009.
By order of the Court this the 5th of August 2009.